Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amendments to the Drawings filed 09 August 2021 are accepted and entered. 

Election/Restrictions
Claims 1, 3-4, 10-11, 15-17, and 21-22 as amended below by Examiner’s Amendment are allowable. The restriction requirement between Species 1, 2, and 3, as set forth in the Office action mailed on 03 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 and 2 from Species 3 is withdrawn.  Claims 7, 9 and 19-20, directed to Species 1 or 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Erica Schaefer on 23 September 2021.

The application has been amended as follows: 

IN THE CLAIMS

 	1. (Currently Amended) An inlet particle separator system, for a gas turbine engine that is installed onboard a vehicle, comprising: 
a source of pressurized water; 
a source of pressurized air; 
a separator manifold including a manifold inlet upstream from a first manifold outlet and a second manifold outlet, the manifold inlet configured to receive an incoming airflow, the first manifold outlet configured to be fluidly coupled to an inlet of the gas turbine engine to direct the incoming airflow into the inlet of the gas turbine engine, the inlet of the gas turbine engine including an inlet door, the separator manifold defining a tortuous path between the manifold inlet and the first manifold outlet, the first manifold outlet including a first sealing member coupled to a first sidewall of the separator manifold at the first manifold outlet and a second sealing member coupled to a second sidewall of the separator manifold at the first manifold outlet, the first sealing member configured to form a first seal between the separator manifold and the vehicle, and the second sealing member configured to form a second seal between the separator manifold and the inlet door

a scavenging system coupled to the separator manifold downstream from the manifold inlet, and the scavenging system is configured to remove the agglomerated particles from the separator manifold. 

2. (Canceled)

3. (Currently Amended) The inlet particle separator system of Claim 1, wherein isfirst manifold outlet by a splitter. 

4. (Original) The inlet particle separator system of Claim 3, wherein the scavenging system is fluidly coupled to the second manifold outlet and is configured to exhaust the agglomerated particles through the second manifold outlet. 



7. (Currently Amended - Rejoined) The inlet particle separator system of Claim 1, wherein 

8. (Canceled) 

9. (Currently Amended - Rejoined) The inlet particle separator system of Claim 1, wherein

10. (Currently Amended) The inlet particle separator system of Claim 1, wherein

11. (Currently Amended) A method of providing a clean airflow to an inlet of a gas turbine engine installed onboard a vehicle, comprising: 
fluidly coupling a separator manifold including at least one dry fog nozzle to an inlet duct of the gas turbine engine first manifold outlet of the separator manifold is fluidly coupled to the inlet duct, the inlet duct including an inlet door, the at least one dry fog first manifold outlet, the separator manifold defining a tortuous path from the manifold inlet to the first manifold outlet, the first manifold outlet including a first sealing member coupled to a first sidewall of the separator manifold at the first manifold outlet and a second sealing member coupled to a second sidewall of the separator manifold at the first manifold outlet, the first sealing member configured to form a first seal between the separator manifold and the vehicle, and the second sealing member configured to form a second seal between the separator manifold and the inlet door
fluidly coupling a pressurized water supply to the at least one dry fog nozzle to supply the at least one dry fog nozzle with pressurized water;
fluidly coupling a pressurized air supply to the at least one dry fog nozzle to supply the at least one dry fog nozzle with pressurized air; 
outputting a spray of dry fog by the at least one dry fog nozzle based on the receipt of the pressurized water and the pressurized air outward and away from the manifold inlet in a direction transverse to an incoming airflow into the manifold inlet to agglomerate with fine particles in the incoming airflow to form agglomerated particles; 
separating the agglomerated particles from the incoming airflow with [[a]] the tortuous path defined between the manifold inlet and the first manifold outlet; and 
exhausting the agglomerated particles though a second manifold outlet with a scavenging system

12.-14. (Canceled) 

15. (Currently Amended) An inlet particle separator system for a gas turbine engine that is installed onboard 
a source of pressurized water; 
a source of pressurized air; 
a separator manifold including a manifold inlet upstream from a first manifold outlet, the manifold inlet configured to receive an incoming airflow, the first manifold outlet configured to be fluidly coupled to an inlet of the gas turbine engine to direct the incoming airflow into the inlet of the gas turbine engine, the inlet of the gas turbine engine including an inlet door, the separator manifold defining a tortuous path from the manifold inlet to the first manifold outlet, the first manifold outlet including a first sealing member coupled to a first sidewall of the separator manifold at the first manifold outlet and a second sealing member coupled to a second sidewall of the separator manifold at the first manifold outlet, the first sealing member configured to form a first seal between the separator manifold and the vehicle, and the second sealing member configured to form a second seal between the separator manifold and the inlet door;
at least one dry fog nozzle coupled proximate the manifold inlet so as to face at least partially away from the manifold inlet, the at least one dry fog nozzle fluidly coupled to the source of pressurized water to receive pressurized water and the source of pressurized air to receive pressurized air, the at least one dry fog nozzle configured to generate a spray of dry fog based on the pressurized water and pressurized air, the at least one dry fog nozzle external to the separator manifold, and the at least one dry fog nozzle is configured to direct the spray of dry fog in a 
a scavenging system coupled to the separator manifold downstream from the manifold inlet, and the scavenging system is configured to remove the agglomerated particles from the separator manifold. 

16. (Currently Amended) The inlet particle separator system of Claim 15, wherein the separator manifold includes a second manifold outlet, the second manifold outlet downstream from the first manifold outlet and separated from the first manifold outlet by a splitter, the scavenging system is fluidly coupled to the second manifold outlet and is configured to exhaust the agglomerated particles through the second manifold outlet. 

17. (Currently Amended) The inlet particle separator system of Claim 15, wherein the first sidewall interconnects the manifold inlet and the first manifold outlet, a third sidewall is opposite the first sidewall, a first end of the first sidewall comprises a first bellmouth curvaturea first end of the third sidewall comprises a second bellmouth curvature at the manifold inlet and the at least one dry fog nozzle is positioned external to the manifold inlet proximate and upstream of the first bellmouth curvature. 

18. (Canceled) 



20. (Currently Amended - Rejoined) The inlet particle separator system of Claim 15, wherein

21. (Currently Amended) The inlet particle separator system of Claim 1, wherein the first sidewall interconnects the manifold inlet and the first manifold outlet, a third sidewall is opposite the first sidewall, a first end of the first sidewall comprises a first bellmouth curvature at the manifold inlet, a second end of the third sidewall comprises a second bellmouth curvature at the manifold inlet and the dry fog nozzle is positioned wholly external to the manifold inlet of the separator manifold proximate and upstream of the first bellmouth curvature and faces away from the manifold inlet to direct the spray of dry fog away from the manifold inlet. 

22. (Currently Amended) The inlet particle separator system of Claim 1, wherein the first sidewall further includes a convex curve downstream of the manifold inlet. 

23. (Canceled)





Examiner’s Note
The term dry fog is interpreted to refer to a spray or mist of water with droplet sizes between 1 to 10 microns, as one of ordinary skill in the art would understand the claims when read in light of the Specification. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 11, and 15, the prior art of record does not teach in combination with the other limitations of the independent claim: “the first manifold outlet including a first sealing member coupled to a first sidewall of the separator manifold at the first manifold outlet and a second sealing member coupled to a second sidewall of the separator manifold at the first manifold outlet, the first sealing member configured to form a first seal between the separator manifold and the vehicle, and the second sealing member configured to form a second seal between the separator manifold and the inlet door”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741